DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is response to the application filed on 11/19/2019. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Oath/Declaration
The receipt of oath/declaration is acknowledge.
Drawings
The drawings were received on 11/19/2019.  These drawings are reviewed and accepted by the Examiner.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 11/19/2019 and 09/23/2020, are in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are Igoe (U.S 9,398,076); Hilscher (U.S 2009/0119437); Bruckner et al. (U.S 2004/0243902);
Regarding in claims 1 and 11, Igoe discloses a source device can send a broadcast message to the sink devices in the home entertainment network indicating required presentation capabilities and the wireless may perform an error checking during the (see Igoe, column 5, column 7, lines 32-37, column 10).
Hilscher discloses method for Data Communication of Bus Users in an Open Automation System for a communication module contained in the first control unit provides a slave-protocol-chip being connected to the field bus on the input side via a first bus interface and via a second bus interface on the output side, wherein the bus master is connected to the field bus separately from a first control unit and a signal unit, wherein the first control unit is arranged upstream of a signal unit with respect to a circulation direction of the telegram traffic, and wherein the first control unit provides means to substitute telegram data being addressed to the signal unit with fail-safe telegram data, which connect safety-relevant devices to the field bus as bus users (see Hilscher, abtract, paragraph [0005]). 
Bruckner discloses method for the source node stores data which was identified with the aid of an application of the source node in the form of a data telegram with a specific identification and useful data of the stored data telegram should basically not be replaced by any data of a replacement telegram. If the data telegram DT D is not a replacement telegram, a check is performed in the next step on the basis of the assigned timer value as to whether the data telegram is current can be replace or not  (see Bruckner, paragraph [0021]; [0028]; [0029]; [0033]).
However, none of Igoe, Hilscher, Bruckner and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to functionally secure connection identification for a data exchange via a telegram between a source data service and a sink data service via a communication channel in a communication system, the source data service being assigned a unique identifier, and a time stamp being allocated to each telegram to be transmitted in the source data service, the method comprising: performing a check in the sink data service to determine whether a time stamp of a currently incoming telegram is older than a time stamp of a predecessor telegram, upon receipt of the predecessor telegram a monitoring counter being started and a check being additionally performed to determine whether the currently incoming telegram has arrived within a predeterminable monitoring time; comparing a local time stamp of a local time basis in the sink data service with the time stamp of the currently incoming telegram and performing a check to determine whether a difference resulting from the comparison does not exceed a predeterminable period of time, a telegram arriving in the sink data service being then only accepted as valid if the time stamp of the arriving telegram is greater than the time stamp of the telegram most recently accepted as valid is additionally fulfilled; declaring the data valid if said preceding checks are positive, otherwise triggering a fail-safe reaction as recited in the context of claims 1 and 8. Therefore, the claims are allowable over the cited prior arts.
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-5, 7-15 and 17-20 depend from claims 1, 6 and 16 are allowed since they depend from allowable claims 1, 6 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
02/26/2021